Case: 20-10494     Document: 00515700577         Page: 1     Date Filed: 01/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   January 8, 2021
                                  No. 20-10494
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Oscar Daniel Rios Benitez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CR-1-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Oscar Daniel Rios Benitez appeals his 18-month, within-guidelines
   sentence for illegal reentry following deportation. Rios Benitez asserts that
   the district court plainly erred by characterizing his prior Texas conviction
   for assault-family violence under Tex. Penal Code Ann. § 22.01(a)(1),


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10494      Document: 00515700577          Page: 2    Date Filed: 01/08/2021




                                    No. 20-10494


   (b)(2) as a crime of violence under 18 U.S.C. § 16 and, thus, as an aggravated
   felony pursuant to 8 U.S.C. § 1101(a)(43)(F) and 8 U.S.C. § 1326(b)(2). He
   contends that Texas assault-family violence does not qualify as an aggravated
   felony because it can be committed recklessly. The Government moves for
   summary affirmance, asserting that Rios Benitez’s argument is foreclosed by
   United States v. Gracia-Cantu, 920 F.3d 252 (5th Cir.), cert. denied, 140 S. Ct.
   157 (2019).
          As Rios Benitez correctly concedes, his argument is foreclosed. See
   Gracia-Cantu, 920 F.3d at 253–55 (holding that assault causing bodily injury
   under Tex. Penal Code Ann. § 22.01(a)(1) and (b)(2) is a crime of
   violence under § 16(a)). He raises the issue only to preserve it for future
   review. Consequently, the Government is “clearly right as a matter of law,”
   such that “there can be no substantial question as to the outcome of the
   case.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the district court’s judgment is AFFIRMED. The
   Government’s alternative motion for an extension of time to file a brief is
   DENIED AS MOOT.




                                          2